Exhibit 10.1


SUNOCO LP
2018 LONG-TERM INCENTIVE PLAN
SECTION 1.
PURPOSE OF THE PLAN.

The Sunoco LP 2018 Long-Term Incentive Plan (the “Plan”) has been adopted by
Sunoco GP LLC, a Delaware limited liability company (the “General Partner”) and
the general partner of Sunoco LP, a Delaware master limited partnership (the
“Partnership”). The Plan is intended to promote the interests of the Partnership
by providing to Employees and Directors incentive compensation awards based on
Units to encourage superior performance. The Plan is also contemplated to
enhance the ability of the Partnership and its Affiliates and Subsidiaries to
attract and retain the services of individuals who are essential for the growth
and profitability of the Partnership and to encourage them to devote their best
efforts to advancing the business of the Partnership.
SECTION 2.    DEFINITIONS.
As used in the Plan, the following terms shall have the meanings set forth
below:
“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.
“ASC Topic 718” means Accounting Standards Codification Topic 718,
Compensation—Stock Compensation, or any successor accounting standard.
“Award” means an Option, Unit Appreciation Right, Restricted Unit, Phantom Unit,
Other Unit-Based Award or Unit Award granted under the Plan, and includes any
tandem DERs granted with respect to a Phantom Unit.
“Award Agreement” means the written or electronic agreement by which an Award
shall be evidenced.
“Board” means the board of directors of the General Partner.
“Change of Control” means, and shall be deemed to have occurred upon one or more
of the following events:
(i)
any “person” or “group” within the meaning of those terms as used in Sections
13(d) and 14(d)(2) of the Exchange Act, other than an Affiliate of the Company
or the General Partner, shall become the beneficial owner, by way of merger,
consolidation, recapitalization, reorganization or otherwise, of 50% or more of
the combined voting power of the equity interests in the General Partner;

(ii)
the members of the General Partner approve, in one or a series of transactions,
a plan of complete liquidation of the General Partner;

(iii)
the sale or other disposition by the General Partner of all or substantially all
of the assets of the General Partner in one or more transactions to any Person
other than the Company, the General Partner or their Affiliates; or

(iv)
a Person other than the Company, the General Partner or an Affiliate of the
Company or the General Partner becomes the general partner of the Partnership.

Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to an Award that is subject to Section 409A, the transaction
or event described in subsection (i), (ii), (iii) or (iv) above must also
constitute a “change in control event” within the meaning of Treasury Regulation
Section 1.409A-3(i)(5), as applied to non-corporate entities and as relates to
the holder of such Award, to the extent required to comply with Section 409A.


1



--------------------------------------------------------------------------------




“Committee” means the Board, the Compensation Committee of the Board or such
other committee as may be appointed by the Board to administer the Plan.
“Company” means Energy Transfer Operating, L.P.., a Delaware limited partnership
and the sole member of the General Partner.
“DER” means a distribution equivalent right representing a contingent right,
granted in tandem with a specific Phantom Unit, to receive with respect to each
Phantom Unit subject to the Award an amount in cash, Units and/or Phantom Units,
as determined by the Committee in its sole discretion, equal in value to the
distributions made by the Partnership with respect to a Unit during the period
such Award is outstanding.
“Director” means a member of the Board who is not an Employee
“Disability” means, unless provided otherwise in the Award grant agreement, an
illness or injury that lasts at least six continuous months, is expected to be
permanent and renders the Participant unable to carry out his or her duties to
the Board, the Company, the General Partner, the Partnership or an Affiliate of
the Company, the General Partner or the Partnership.
“Effective Date” means November 16, 2018.
“Employee” means an employee of the Partnership, the Company, the General
Partner, a Subsidiary or an Affiliate of the Partnership, the Company, the
General Partner or a Subsidiary.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Fair Market Value” means, as of any given date, the average closing sales price
of a Unit on the New York Stock Exchange (or, if Units are not listed on such
exchange, on any other national securities exchange or other market on which
Units are then listed or traded) for the 10 trading days immediately preceding
such date, as reported in The Wall Street Journal (or other reporting service
approved by the Committee). If Units are not traded on a national securities
exchange or other market at the time a determination of fair market value is
required to be made hereunder, the determination of fair market value shall be
made in good faith by the Committee and, to the extent applicable, in compliance
with the requirements of Section 409A, to be the fair market value of a Unit as
of such date.
“General Partner” has the meaning set forth in Section 1.
“Option” means an option to purchase Units granted under the Plan.
“Other Unit-Based Award” means an Award granted under the Plan.
“Participant” means an Employee or Director granted an Award under the Plan.
“Partnership” has the meaning set forth in Section 1.
“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
governmental agency or political subdivision thereof or other entity.
“Phantom Unit” means a notional unit granted under the Plan that, to the extent
vested, entitles the Participant to receive a Unit or an amount of cash equal to
the Fair Market Value of a Unit or a combination thereof, as determined by the
Committee in its discretion and as provided in the applicable Award Agreement.
“Plan” has the meaning set forth in Section 1.
“Restricted Period” means the period established by the Committee with respect
to an Award during which the Award remains subject to restrictions established
by the Committee, including, without limitation, a period during


2



--------------------------------------------------------------------------------




which an Award or Unit is subject to forfeiture or restrictions on transfer, or
is not yet exercisable by or payable to the Participant, as the case may be.
“Restricted Unit” means a Unit granted under the Plan that is subject to a
Restricted Period.
“Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act or
any successor rule or regulation thereto as in effect from time to time.
“SEC” means the Securities and Exchange Commission, or any successor thereto.
“Section 409A” means Section 409A of the Code and the Department of Treasury
regulations and other interpretive guidance issued thereunder, including,
without limitation, any such regulations or guidance that may be amended or
issued after the Effective Date.
“Subsidiary” means any entity (i) in which, at the relevant time, the
Partnership or the General Partner owns or controls, directly or indirectly, not
less than 50% of the total combined voting power represented by all classes of
equity interests issued by such entity, (ii) as to which, at the relevant time,
the Partnership, or the General Partner has the right, directly or indirectly,
to appoint or designate, either independently or jointly with another Person,
50% or more of the members of the board of directors or (iii) as to which at the
relevant time, the Partnership, or the General Partner, directly or indirectly,
(A) owns or controls, directly or indirectly, not less than 50% of the total
combined voting power represented by classes of equity interests issued by the
general partner or managing member of such entity or (B) has the right, directly
or indirectly, to appoint or designate, either independently or jointly with
another Person, 50% or more of the members of the board of directors of the
general partner or managing member thereof.
“UDR” means a distribution made by the Partnership with respect to a Restricted
Unit.
“Unit” means a common unit of the Partnership.
“Unit Appreciation Right” or “UAR” means an Award that, upon exercise, entitles
the holder to receive all or part of the excess of the Fair Market Value of a
Unit on the exercise date of the UAR over the exercise price of the UAR. Such
excess may be paid in Units, cash or any combination thereof, in the discretion
of the Committee.
“Unit Award” means a grant of a Unit under the Plan that is not subject to a
Restricted Period.
SECTION 3.    ADMINISTRATION.
The Plan shall be administered by the Committee. A majority of the Committee
shall constitute a quorum, and the acts of the members of the Committee who are
present at any meeting thereof at which a quorum is present, or acts unanimously
approved by the members of the Committee in writing, shall be the acts of the
Committee; provided, however, that in the event that the Board is not also
serving as the Committee, the Board, in its sole discretion, may at any time and
from time to time exercise any and all rights and duties of the Committee under
the Plan. Subject to the following and applicable law, the Committee, in its
sole discretion, may delegate any or all of its powers and duties under the
Plan, including the power to grant Awards under the Plan, to the Chairman and/or
the Executive Vice President and Chief Human Resources Officer of the General
Partner, subject to such limitations on such delegated powers and duties as the
Committee may impose, if any. Upon any such delegation, all references in the
Plan to the “Committee”, other than in Section 7, shall be deemed to include the
Chairman and/or the Executive Vice President and Chief Human Resources Officer;
provided, however, that such delegation shall not limit the Chairman and/or the
Executive Vice President and Chief Human Resources Officer’s right to receive
Awards under the Plan. Notwithstanding the foregoing, the Chairman and/or the
Executive Vice President and Chief Human Resources Officer may not grant Awards
to, or take any action with respect to any Award previously granted to, a Person
who is then an officer subject to Rule 16b-3 or a member of the Board. Subject
to the terms of the Plan and applicable law, and in addition to other express
powers and authorizations conferred on the Committee by the Plan, the Committee
shall have full power and authority to: (i) designate Participants;
(ii) determine the type or types of Awards to be granted to a Participant;
(iii) determine the number of Units to be covered by Awards; (iv) determine


3



--------------------------------------------------------------------------------




the terms and conditions of any Award; (v) determine whether, to what extent,
and under what circumstances Awards may be vested, settled, exercised, canceled,
or forfeited; (vi) interpret and administer the Plan and any instrument or
agreement relating to an Award made under the Plan; (vii) establish, amend,
suspend, or waive such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan; and (viii) make any
other determination and take any other action that the Committee deems necessary
or desirable for the administration of the Plan. The Committee may correct any
defect or supply any omission or reconcile any inconsistency in the Plan or an
Award Agreement in such manner and to such extent as the Committee deems
necessary or appropriate. Unless otherwise expressly provided in the Plan, all
designations, determinations, interpretations, and other decisions under or with
respect to the Plan or any Award shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive, and binding
upon all Persons, including the Partnership, the General Partner, any of their
respective Affiliates, any Participant, and any beneficiary of any Award.
SECTION 4.    UNITS.
(a)
Limits on Units Deliverable. Subject to adjustment as provided in Section 4(c),
the number of Units that may be delivered with respect to Awards under the Plan
is 10,000,000 Units withheld from an Award to either satisfy the Partnership’s
or one of its Affiliates’ tax withholding obligations with respect to the Award
or pay the exercise price of an Award shall not be considered to be Units
delivered under the Plan. If any Award is forfeited, cancelled, exercised,
settled in cash, or otherwise terminates or expires without the actual delivery
of Units pursuant to such Award (except after the 10th anniversary of the
Effective Date, the grant of Restricted Units is not a delivery of Units for
this purpose unless and until the Restricted Period for such Restricted Units
lapses), the Units subject to such Award shall again be available for delivery
with respect to future Awards under the Plan. There shall not be any limitation
on the number of Awards that may be paid in cash.

(b)
Sources of Units Deliverable Under Awards. Any Units delivered pursuant to an
Award shall consist, in whole or in part, of Units newly issued by the
Partnership, Units acquired in the open market, from any Affiliate of the
Partnership or from any other Person, or any combination of the foregoing, as
determined by the Committee in its discretion.

(c)
Anti-dilution Adjustments. With respect to any “equity restructuring” event that
could result in an additional compensation expense to the General Partner or the
Partnership pursuant to the provisions of ASC Topic 718 if adjustments to Awards
with respect to such event were discretionary, the Committee shall equitably
adjust the number and type of Units (or other securities or property) covered by
each outstanding Award and the terms and conditions, including the exercise
price and performance criteria (if any), of such Award to equitably reflect such
event and shall adjust the number and type of Units (or other securities or
property) with respect to which Awards may be granted under the Plan after such
event. With respect to any other similar event that would not result in an
accounting charge under ASC Topic 718 if the adjustment to Awards with respect
to such event were subject to discretionary action, the Committee shall have
complete discretion to adjust Awards and the number and type of Units (or other
securities or property) with respect to which Awards may be granted under the
Plan in such manner as it deems appropriate with respect to such other event.

SECTION 5.    ELIGIBILITY.
Any Employee or Director shall be eligible to be designated a Participant by the
Committee and receive an Award under the Plan.
SECTION 6.    AWARDS.
(a)
Options and UARs. The Committee shall have the authority to determine the
Employees and Directors to whom Options and/or UARs shall be granted, the number
of Units to be covered by each Option or UAR, the exercise price therefor, the
Restricted Period and other conditions and limitations applicable to the



4



--------------------------------------------------------------------------------




exercise of the Option or UAR, including the following terms and conditions and
such additional terms and conditions, as the Committee shall determine, that are
not inconsistent with the provisions of the Plan.
(i)
Exercise Price. The exercise price per Unit purchasable under an Option or
subject to a UAR shall be determined by the Committee at the time the Option or
UAR is granted, but may not be less than the Fair Market Value of a Unit as of
the date of grant of the Option or UAR.

(ii)
Time and Method of Exercise. The Committee shall determine the exercise terms
and the Restricted Period, if any, with respect to an Option or UAR, which may
include, without limitation, (A) a provision for accelerated vesting upon the
death or Disability of a Participant, the achievement of specified performance
goals or such other events as the Committee may provide, and (B) the method or
methods by which payment of the exercise price with respect to an Option or UAR
may be made or deemed to have been made, which may include, without limitation,
cash, check acceptable to the Committee, withholding Units having a Fair Market
Value on the exercise date equal to the relevant exercise price from the Award,
a “cashless-broker” exercise through procedures approved by the Committee, or
any combination of the above methods.

(iii)
Forfeitures. Except as otherwise provided in the terms of the Option or UAR,
upon termination of a Participant’s employment with the Partnership and its
Affiliates or membership on the Board, whichever is applicable, for any reason
during the applicable Restricted Period, all unvested Options and UARs shall be
forfeited by the Participant. The Committee may, in its discretion, waive in
whole or in part such forfeiture with respect to a Participant’s Options or
UARs.

(b)
Restricted Units and Phantom Units. The Committee shall have the authority to
determine the Employee sand Directors to whom Restricted Units and Phantom Units
shall be granted, the number of Restricted Units or Phantom Units to be granted
to each such Participant, the Restricted Period, the conditions under which the
Restricted Units or Phantom Units may become vested or forfeited and such other
terms and conditions as the Committee may establish with respect to such Awards
which may include, without limitation, a provision for accelerated vesting upon
the death or Disability of a Participant, the achievement of specified
performance goals or such other events as the Committee may provide.

(i)
DERs. To the extent provided by the Committee, in its discretion, a grant of
Phantom Units may include a tandem DER grant, which may provide that such DERs
shall be paid directly to the Participant, be credited to a bookkeeping account
(with or without interest in the discretion of the Committee), be “reinvested”
in Restricted Units or additional Phantom Units and be subject to the same or
different vesting restrictions as the tandem Phantom Unit Award, or be subject
to such other provisions or restrictions as determined by the Committee in its
discretion. Absent a contrary provision in the Award Agreement, upon a
distribution with respect to a Unit, cash equal in value to such distribution
shall be paid promptly to the Participant without vesting restrictions with
respect to each Phantom Unit then held.

(ii)
UDRs. To the extent provided by the Committee, in its discretion, a grant of
Restricted Units may provide that the distributions made by the Partnership with
respect to the Restricted Units shall be subject to the same forfeiture and
other restrictions as the Restricted Unit and, if restricted, such distributions
shall be held, without interest, until the Restricted Unit vests or is forfeited
with the UDR being paid or forfeited at the same time, as the case may be. In
addition, the Committee may provide that such distributions be used to acquire
additional Restricted Units for the Participant. Such additional Restricted
Units may be subject to such vesting and other terms as the Committee may
prescribe. Absent such a restriction on the UDRs in the Award Agreement, upon a
distribution with respect to the Restricted Unit, such distribution shall be
paid to the holder of the Restricted Unit without restrictions at the same time
as cash distributions are paid by the Partnership to its unitholders.

(iii)
Forfeitures. Except as otherwise provided in the terms of the Restricted Units
or Phantom Units grant agreement, upon termination of a Participant’s employment
with the Partnership and its



5



--------------------------------------------------------------------------------




Affiliates or membership on the Board, whichever is applicable, for any reason
during the applicable Restricted Period, all outstanding, unvested Restricted
Units and Phantom Units awarded to the Participant shall be automatically
forfeited on such termination. The Committee may, in its discretion, waive in
whole or in part such forfeiture with respect to a Participant’s Restricted
Units and/or Phantom Units.
(iv)
Lapse of Restrictions.

(A)
Phantom Units. Upon or as soon as reasonably practical following the vesting of
each Phantom Unit, subject to the provisions of Section 8(b), the Participant
shall be entitled to receive one Unit, cash equal to the Fair Market Value of a
Unit or a combination thereof, as determined by the Committee in its discretion.

(B)
Restricted Units. Upon or as soon as reasonably practicable following the
vesting of each Restricted Unit, subject to satisfying the tax withholding
obligations of Section 8(b), the Participant shall be entitled to have the
restrictions removed from his or her Unit certificate so that the Participant
then holds an unrestricted Unit.

(c)
Unit Awards. Unit Awards may be granted under the Plan to such Employees and/or
Directors and in such amounts as the Committee, in its discretion, may select.

(d)
Other Unit-Based Awards. Other Unit-Based Awards may be granted under the Plan
to such Employees and/or Directors and in such amounts as the Committee, in its
discretion, may select. An Other Unit-Based Award shall be an award denominated
or payable in, valued in or otherwise based on or related to Units, in whole or
in part. The Committee shall determine the terms and conditions of any such
Other Unit-Based Award. An Other Unit-Based Award may be paid in cash, Units
(including Restricted Units) or any combination thereof as provided in the Award

(e)
General.

(i)
Awards May Be Granted Separately or Together. Awards may, in the discretion of
the Committee, be granted either alone or in addition to, in tandem with, or in
substitution for any other Award granted under the Plan or any award granted
under any other plan of the Partnership or any Affiliate of the Partnership.
Awards granted in addition to or in tandem with other Awards or awards granted
under any other plan of the Partnership or any Affiliate of the Partnership may
be granted either at the same time as or at a different time from the grant of
such other Awards or awards.

(ii)
Limits on Transfer of Awards.

(A)
Except as provided in Paragraph (C) below, each Option and Unit Appreciation
Right shall be exercisable only by the Participant during the Participant’s
lifetime, or by the Person to whom the Participant’s rights shall pass by will
or the laws of descent and distribution.

(B)
Except as provided in Paragraph (C) below, no Award and no right under any such
Award may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Participant and any such purported assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Partnership or any Affiliate of the Partnership.

(C)
To the extent specifically provided by the Committee with respect to an Award,
such Award may be transferred by a Participant without consideration to any
“family member” of the Participant, as defined in the instructions to use of the
Form S-8 Registration



6



--------------------------------------------------------------------------------




Statement under the Securities Act of 1933, as amended, or any related family
trust, limited partnership or other transferee specifically approved by the
Committee.
(iii)
Term of Awards. The term of each Award shall be for such period as may be
determined by the Committee.

(iv)
Unit Certificates. All certificates for Units or other securities of the
Partnership delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the Plan or the rules, regulations, and
other requirements of the SEC, any securities exchange upon which such Units or
other securities are then listed, and any applicable laws, and the Committee may
cause a legend or legends to be inscribed on any such certificates to make
appropriate reference to such restrictions.

(v)
Consideration for Grants. Awards may be granted for such consideration,
including services, as the Committee shall determine.

(vi)
Delivery of Units or other Securities and Payment by Participant of
Consideration. Notwithstanding anything in the Plan or any grant agreement to
the contrary, delivery of Units pursuant to the exercise or vesting of an Award
may be deferred for any period during which, in the good faith determination of
the Committee, the Partnership is not reasonably able to obtain or deliver Units
pursuant to such Award without violating applicable law or the applicable rules
or regulations of any governmental agency or authority or securities exchange.
No Units or other securities shall be delivered pursuant to any Award until
payment in full of any amount required to be paid pursuant to the Plan or the
applicable Award Agreement (including, without limitation, any exercise price or
tax withholding) is received by the Partnership.

(vii)
Prohibition on Repricing of Options and UARs. Subject to the provisions of
Section 4(c) and Section 7(c), the terms of outstanding Award Agreements may not
be amended without the approval of the Partnership’s unitholders so as to
(A) reduce the Unit exercise price of any outstanding Options or UARs, (B) grant
a new Option, UAR or other Award in substitution for, or upon the cancellation
of, any previously granted Option or UAR that has the effect of reducing the
exercise price thereof, (C) exchange any Option or UAR for Units, cash or other
consideration when the exercise price per Unit under such Option or UAR exceeds
the Fair Market Value of the underlying Units, or (D) take any other action that
would be considered a “repricing” of an Option or UAR under the listing
standards of the New York Stock Exchange or, if the Units are not then-listed on
such exchange, to the extent applicable, on any other national securities
exchange on which the Units are listed. Subject to Section 4(c) and
Section 7(c), the Committee shall have the authority, without the approval of
the Partnership’s unitholders, to amend any outstanding Award to increase the
per Unit exercise price of any outstanding Options or UARs or to cancel and
replace any outstanding Options or UARs with the grant of Options or UARs having
a per Unit exercise price that is equal to or greater than the per Unit exercise
price of the original Options or UARs.

SECTION 7.    AMENDMENT AND TERMINATION.
Except to the extent prohibited by applicable law:
(a)
Amendments to the Plan. Except as required by applicable law or the rules of the
principal securities exchange on which the Units are traded and subject to
Section 7(b) below, the Board or the Committee may amend, alter, suspend,
discontinue, or terminate the Plan in any manner, including increasing the
number of Units available for Awards under the Plan, without the consent of any
Participant, other holder or beneficiary of an Award, or any other Person.

(b)
Amendments to Awards. Subject to Section 7(a), the Committee may waive any
conditions or rights under, amend any terms of, or alter any Award theretofore
granted, provided no change, other than pursuant to



7



--------------------------------------------------------------------------------




Section 4(c) or Section 7(c), in any Award shall materially reduce the benefit
to a Participant with respect to an Award without the consent of such
Participant.
(c)
Actions Upon the Occurrence of Certain Events. Upon the occurrence of a Change
of Control, any change in applicable law or regulation affecting the Plan or
Awards thereunder, or any change in accounting principles affecting the
financial statements of the General Partner or the Partnership, the Committee,
in its sole discretion, without the consent of any Participant or holder of the
Award, and on such terms and conditions as it deems appropriate, may take any
one or more of the following actions in order to prevent dilution or enlargement
of the benefits or potential benefits intended to be made available under the
Plan or an outstanding Award:

(i)
provide for either (A) the termination of any Award in exchange for an amount of
cash, if any, equal to the amount that would have been attained upon the
exercise of such Award or realization of the Participant’s rights (and, for the
avoidance of doubt, if as of the date of the occurrence of such transaction or
event the Committee determines in good faith that no amount would have been
attained upon the exercise of such Award or realization of the Participant’s
rights, then such Award may be terminated by the Committee without payment) or
(B) the replacement of such Award with other rights or property selected by the
Committee in its sole discretion;

(ii)
provide that such Award be assumed by the successor or survivor entity, or a
parent or subsidiary thereof, or be exchanged for similar options, rights or
awards covering the equity of the successor or survivor, or a parent or
subsidiary thereof, with appropriate adjustments as to the number and kind of
equity interests and prices;

(iii)
make adjustments in the number and type of Units (or other securities or
property) subject to outstanding Awards, and in the number and kind of
outstanding Awards or in the terms and conditions of (including the exercise
price), and the vesting and performance criteria included in, outstanding
Awards, or both;

(iv)
provide that such Award shall be exercisable or payable, notwithstanding
anything to the contrary in the Plan or the applicable Award Agreement; and

(v)
provide that the Award cannot be exercised or become payable after such event,
i.e., shall terminate upon such event.

Notwithstanding the foregoing, with respect to any “equity restructuring” event
that could result in an additional compensation expense to the General Partner
or the Partnership pursuant to the provisions of ASC Topic 718, the provisions
in Section 4(c) shall control to the extent they are in conflict with the
discretionary provisions of this Section 7(c).
SECTION 8.    GENERAL PROVISIONS.
(a)
No Rights to Award. No Person shall have any claim to be granted any Award under
the Plan, and there is no obligation for uniformity of treatment of
Participants. The terms and conditions of Awards need not be the same with
respect to each recipient.

(b)
Tax Withholding. Unless other arrangements have been made that are acceptable to
the Committee, the Partnership or any Affiliate of the Partnership is authorized
to deduct, withhold, or cause to be deducted or withheld from any Award, from
any payment due or transfer made under any Award or from any compensation or
other amount owing to a Participant the amount (in cash, Units, including Units
that would otherwise be issued pursuant to such Award or other property) of any
applicable taxes payable in respect of the grant or settlement of an Award, its
exercise, the lapse of restrictions thereon, or any other payment or transfer
under an Award or under the Plan and to take such other action as may be
necessary in the opinion of the Committee to satisfy the withholding obligations
for the payment of such taxes. In the event that Units that would otherwise be
issued pursuant to an Award are used to satisfy such withholding



8



--------------------------------------------------------------------------------




obligations, the number of Units that may be withheld or surrendered shall be
limited to the number of Units that have a Fair Market Value on the date of
withholding equal to the aggregate amount of such liabilities based on the
minimum statutory withholding rates for federal, state, local and foreign income
tax and payroll tax purposes that are applicable to such supplemental taxable
income.
(c)
No Right to Employment or Board Membership. The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Partnership or any Affiliate of the Partnership or to remain on the Board, as
applicable. Furthermore, the Partnership or an Affiliate of the Partnership, as
applicable, may at any time dismiss a Participant from employment or the Board
free from any liability or any claim under the Plan, unless otherwise expressly
provided in the Plan, any Award agreement or other agreement between any such
entity and a Participant.

(d)
Governing Law. The validity, construction, and effect of the Plan and any rules
and regulations relating to the Plan shall be determined in accordance with the
laws of the State of Delaware without regard to its conflict of laws principles.

(e)
Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable law or, if it cannot be construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.

(f)
Other Laws. The Committee may refuse to issue or transfer any Units or other
consideration under an Award if, in its sole discretion, it determines that the
issuance or transfer of such Units or such other consideration might violate any
applicable law or regulation, the rules of the principal securities exchange on
which the Units are then traded, or entitle the Partnership or an Affiliate of
the Partnership to recover the same under Section 16(b) of the Exchange Act, and
any payment tendered to the Partnership by a Participant, other holder or
beneficiary in connection with the exercise of such Award shall be promptly
refunded to the relevant Participant, holder or beneficiary.

(g)
No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Partnership or any participating Affiliate of the
Partnership and a Participant or any other Person. To the extent that any Person
acquires a right to receive payments from the Partnership or any participating
Affiliate of the Partnership pursuant to an Award, such right shall be no
greater than the right of any general unsecured creditor of the Partnership or
any participating Affiliate of the Partnership.

(h)
No Fractional Units. No fractional Units shall be issued or delivered pursuant
to the Plan or any Award, and the Committee shall determine, in its sole
discretion, whether cash, other securities, or other property shall be paid or
transferred in lieu of any fractional Units or whether such fractional Units or
any rights thereto shall be cancelled, terminated, or otherwise eliminated with
or without consideration.

(i)
Headings. Headings are given to the Sections and subsections of the Plan solely
as a convenience to facilitate reference. Such headings shall not be deemed in
any way material or relevant to the construction or interpretation of the Plan
or any provision hereof.

(j)
Facility Payment. Any amounts payable hereunder to any individual under legal
disability or who, in the judgment of the Committee, is unable to manage
properly his financial affairs, may be paid to the legal representative of such
individual, or may be applied for the benefit of such individual in any manner
that the Committee may select, and the Partnership shall be relieved of any
further liability for payment of such amounts.



9



--------------------------------------------------------------------------------




(k)
Gender and Number. Words in the masculine gender shall include the feminine
gender, the plural shall include the singular and the singular shall include the
plural.

(l)
Allocation of Costs. Nothing herein shall be deemed to override, amend, or
modify any cost sharing arrangement, omnibus agreement, or other arrangement
between the Company, the General Partner, the Partnership or any of their
respective Affiliates regarding the sharing of costs between such entities.

(m)
Compliance with Section 409A. Nothing in the Plan or any Award Agreement shall
operate or be construed to cause the Plan or an Award that is subject to
Section 409A to fail to comply with the requirements of Section 409A. The
applicable provisions of Section 409A are hereby incorporated by reference and
shall control over any Plan or Award Agreement provision in conflict therewith
or that would cause a failure of compliance thereunder, to the extent necessary
to resolve such conflict or obviate such failure. Subject to any other
restrictions or limitations contained herein, in the event that a “specified
employee” (as defined under Section 409A) becomes entitled to a payment under an
Award that constitutes a “deferral of compensation” (as defined under
Section 409A) on account of a “separation from service” (as defined under
Section 409A), to the extent required by the Code, such payment shall not occur
until the date that is six months plus one day from the date of such separation
from service. Any amount that is otherwise payable within the six-month period
described herein will be aggregated and paid in a lump sum without interest.

(n)
No Guarantee of Tax Consequences. None of the Board, the Committee, the
Partnership, the Company nor the General Partner (i) provides or has provided
any tax advice to any Participant or any other Person or makes or has made any
assurance, commitment or guarantee that any federal, state, local or other tax
treatment will (or will not) apply or be available to any Participant or other
Person or (ii) assumes any liability with respect to any tax or associated
liabilities to which any Participant or other Person may be subject.

(o)
Clawback. To the extent required by applicable law or any applicable securities
exchange listing standards, or as otherwise determined by the Committee, Awards
and amounts paid or payable pursuant to or with respect to Awards shall be
subject to the provisions of any applicable clawback policies or procedures
adopted by the General Partner or the Partnership, which clawback policies or
procedures may provide for forfeiture, repurchase and/or recoupment of Awards
and amounts paid or payable pursuant to or with respect to Awards.
Notwithstanding any provision of the Plan or any Award Agreement to the
contrary, the General Partner and the Partnership reserve the right, without the
consent of any Participant or beneficiary of any Award, to adopt any such
clawback policies and procedures, including such policies and procedures
applicable to the Plan or any Award Agreement with retroactive effect.

SECTION 9.    TERM OF THE PLAN.
The Plan shall be effective on the Effective Date and shall continue until the
earliest of (i) the date it is terminated by the Board,(ii) all Units available
under the Plan have been paid to Participants, or (iii) the 10th Anniversary of
the Effective Date. However, unless otherwise expressly provided in the Plan or
in an applicable Award Agreement, any Award granted prior to such termination,
and the authority of the Board or the Committee under the Plan to amend, alter,
adjust, suspend, discontinue, or terminate any such Award or to waive any
conditions or rights under such Award, shall extend beyond such termination
date.




10

